DETAILED ACTION
This Office Action is responsive to application number 16/338,910 TOILET AID FOR INDIVIDUALS WITH VISUAL AND PERCEPTION CHALLENGES, filed on 4/2/2019. Claims 1-17 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the basin perimeter is not described or defined and therefore lacks antecedent basis in the specification, and the perimeter remaining unobstructed has not been described or defined and therefore lacks antecedent basis in the spec.   Additionally it is unclear how the inner wall perimeter remains unobstructed as the sleeve is covering the portion of the inner wall at the rim (Figs. 3 & 5) and therefore obstructing it.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation, “when the sleeve is installed the basin inner perimeter remains unobstructed,” has not previously been disclosed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (US 8,091,152).
Regarding claim 1-5 Rucker discloses an implement (20, Figs. 1 and 2) for a toilet bowl (11, Fig. 2) to aid the user in urinating into the toilet bowl while standing, the toilet bowl having a basin (11), the basin having inner (shown at 36) and outer walls (shown at 25), and a toilet rim (shown near 24) the basin inner wall defining a basin inner perimeter (entire inner perimeter shown at 11; Fig. 8), the toilet bowl further having a color (Col. 6, Lns. 23-25, regarding "Of course, the seat assembly 10 could be manufactured in a variety of colors and hues, as is obvious to a person of ordinary skill in the art") the implement comprising a uniform sleeve (22, Figs. 4 & 8) sized to fittingly engage the inner and outer basin walls and over at least a portion of a rim (As in Figs. 5, 6, and 8, over rim 12; Col. 5, Lns. 8-13, regarding "a toilet seat 20 includes a body 22 suitably sized and shaped for conforming to a top rim 12 of the existing toilet base 11"), wherein the sleeve is in color (Col. 6, Lns. 23-25, regarding "Of course, the seat assembly 10 could be manufactured in a variety of colors and hues, as is obvious to a person of ordinary skill in the art"), and when the sleeve is installed the basin inner perimeter remains unobstructed (see annotated Fig. 8 below; the inner perimeter at least towards the bottom of the bowl remains unobstructed as shown by the arrow).
In regards to said implement being a visuoperceptual implement, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the seat assembly 10 of Rucker could be manufactured in 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve have a contrasting color, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.

    PNG
    media_image1.png
    271
    350
    media_image1.png
    Greyscale

Regarding Claim 2 Rucker discloses the implement of claim 1, wherein the sleeve (22) is u-shaped in cross-section (As in Fig. 8, body 22 with flanges 23 and 27/28 form a U-shaped cross-section).
Regarding Claim 3 Rucker discloses the implement of claim 1, but fails to explicitly disclose wherein the sleeve is made of a medical grade polymer.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve made of a medical grade polymer, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the 
Regarding Claim 4 Rucker discloses the implement of claim 1, but fails to explicitly disclose wherein the color is identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the yellow-green color to be identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.
Regarding Claim 5 Rucker discloses the implement of claim 1, wherein implement (20) is removable (As evident from Figs. 1 and 7).
Regarding Claim 6 Rucker discloses a sleeve (22, Fig. 8) used while using a toilet (Col. 5, Lns. 8-13, regarding "a toilet seat 20 includes a body 22 suitably sized and shaped for conforming to a top rim 12 of the existing toilet base 11"), having a toilet bowl (at 11, Fig. 2), the toilet bowl having a rim (12), a basin (11), and inner (at 36) and outer (at 25) basin walls, the basin inner wall defining a basin inner perimeter (entire inner perimeter shown at 11; Fig. 8),
 the toilet bowl having a first color (conventional toilets are typically shades of white and beige) the sleeve comprising: an elongated body having a length (Length of body 22, Figs. 1 and 8) and first and second ends (Left and right ends of 22 adjacent the bottom of 21, Figs. 1 and 8), the elongated body being in color (Col. 6, Lns. 23-25, regarding "Of course, the seat assembly 10 could be manufactured in a variety of colors 
In regards to said sleeve being used as a visuoperceptual aid while using a toilet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the seat assembly 10 of Rucker could be manufactured in a variety of colors (Col. 6, Lns. 23-25), said color could be one which helps visuoperceptual users.  
Rucker fails to explicitly disclose said color is contrasting to the color of the bowl.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve have a contrasting color, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.
Regarding Claim 7 Rucker discloses the sleeve of claim 6, but fails to explicitly disclose wherein the sleeve is made of a medical grade polymer. However, it would 
Regarding Claim 8 Rucker discloses the sleeve of claim 6, but fails to explicitly disclose wherein the sleeve is a coated stainless steel. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve made a coated stainless steel, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for using a material which does not rust during sterilization.
Regarding Claim 9 Rucker discloses the sleeve of claim 6, but fails to explicitly disclose wherein the color is identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the yellow-green color to be identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.
Regarding Claim 10 Rucker discloses the sleeve of claim 6, further comprising at least one tab (27/28) extending from the length (Length of 22) to aid (Via the presence of springs members 33/34) in the removal of the sleeve from the toilet bowl (Col. 6, Lns. 2-6, regarding "Such first and second spring members 33, 34 are disposed 
Regarding Claim 11 Rucker discloses an insert (20 in Fig. 1 with a body 22 as in Fig. 8) for use as a aid while using the toilet (Col. 2, Lns. 34-41, regarding "toilet seat preferably includes a body suitably sized and shaped for conforming to a top rim of the existing toilet base"; such custom-fits are well known to aid in increasing accuracy during toilet use), the insert comprising: an upper surface (22) sized and shaped to engagingly fit onto the rim (As in Figs. 5, 6, and 8, over rim 12; Col. 5, Lns. 8-13, regarding "a toilet seat 20 includes a body 22 suitably sized and shaped for conforming to a top rim 12 of the existing toilet base 11”) of a toilet basin (at 11) the toilet basin (at 11) having an inner (at 36) and outer surfaces (at 25) the basin inner surface defining a basin inner perimeter (entire inner perimeter shown at 11; Fig. 8),
 and having a color (conventional toilets are typically a shade of white or beige); an inner insert surface for slidingly engagement with a substantial portion of the inner surface of a toilet basin (Inner surface of 27 can slide from top to bottom along the inner surface of toilet bowl 11 [unnumbered] in Fig. 8); an outer insert surface for sliding engagement with a substantial portion of the outer surface of a toilet basin (Right side of 25 can slide from top to bottom along the outer surface of toilet bowl 11 [unnumbered] in Fig. 8), whereby the insert is in color (Col. 6, Lns. 23-25, regarding 'Of course, the seat assembly 10 could be manufactured in a variety of colors and hues, as is obvious to a person of ordinary skill in the art") and when the sleeve is installed the basin inner perimeter remains unobstructed (see annotated Fig. 8 above; the inner perimeter at least towards the bottom of the bowl remains unobstructed as shown by the arrow).
In regards to said insert being used as a visuoperceptual aid while using the toilet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the seat assembly 10 of Rucker could be manufactured in a variety of colors (Col. 6, Lns. 23-25), said color could be one which helps visuoperceptual users.
Rucker fails to explicitly disclose said color is of the insert is a contrasting color.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve have a contrasting color, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.
Regarding Claim 12 Rucker discloses the insert of claim 11, but fails to explicitly disclose wherein the insert color is identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the yellow-green color to be identified by one or more of the following Pantone colors: 802-C, 2287-C, 2421-C and 2271-C, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for easy identification of the toilet bowl top by a visuoperceptual user.
Regarding Claim 13 Rucker discloses the insert of claim 11, but fails to explicitly disclose wherein the insert is made of a medical grade polymer. However, it would have 
Regarding Claim 14 Rucker discloses the insert of claim 11, but fails to explicitly disclose wherein the sleeve is a coated stainless steel. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the sleeve made a coated stainless steel since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be for using a material which does not rust during sterilization.
Regarding Claim 15 Rucker discloses the insert of claim 11, further comprising a tab (27/28) extending outwardly from the outer surface ([Outwardly is a relative term], surface of unnumbered bowl engaged by the left surface of 27 in Fig. 8) wherein the tab is used to remove the insert after use (Col. 6, Lns. 2-6, regarding "Such first and second spring members 33, 34 are disposed at the expanded position when the first and second inner flanges 27, 28 are disengaged from the inner surface of the existing toilet base 22 top rim 12 respectively").
Regarding Claim 16 Rucker discloses the insert of claim 11, wherein a portion of the upper surface further comprises a flat section (Bottom of 22 is flat, Fig. 8).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. (US 8,091,152) in view of Caro et al. (US 5,136,731).
Regarding Claim 17 Rucker discloses the insert of claim 16.  Rucker fails to explicitly disclose wherein during use the flat section is adjacent to a toilet seat and lid.  .
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Applicant argues with regard to the 103 rejection that the Office has not met the required burden of prima facie obviousness in this case. The Office respectfully disagrees, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The body of this action above provides the proper motivation and reasoning for the combination of reference.
Applicant argues that Rucker teaches away from the insert of claim 11, because Rucker is directed to a toilet seat rather than a toilet insert.  The implement disclosed by Rucker’s is designed specifically for use while sitting on it and does not aid a user in using the toilet while standing and urinating into the bowl.  The Office respectfully disagrees, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the structure as combined of the prior art meets the claim language as detailed above in the body of this action and is capable of aiding a user while standing and urinating into the bowl, and therefore the Office has maintained the rejection.
Applicant argues that if a user were to use the Rucker device while standing and urinating the user would experience a smaller perimeter or toilet basin area. The Office respectfully disagrees.  The specification is silent with regard to what the perimeter is and he actual claim language defines the perimeter as “the inside wall of the basin”.  The perimeter as claimed would entail the entire inside wall and not merely the areas of the opening of the basin at the rim.  As detailed above in the body of this action at least the bottom portion of the perimeter (inside wall) remains unobstructed thereby meeting the actual claim language. 
Applicant argues that “the implement of the instant invention is designed to fit over the inner and outer sides of the toilet basin and is designed to be used without a seat.  The implement is used as a visual aid while urinating into the basin while standing and facing the implement.  Conversely, the toilet seat of Rucker’s is used while sitting upon it and is designed to prevent movement of the seat while the seat is in use.”  The Office respectfully disagrees, as the actual claim language does not refer the implement as being used without a toilet seat.  Further, a user is capable of standing and urinating into the basin while a toilet seat is seated onto the rim of the toilet, while it may not be 
Applicant argues that the Rucker’s toilet seat decreases the inner basin perimeter during use and this decreases the area in which the user may safely urinate.  However, the actual claim language defined the perimeter as “the inside wall of the basin”.  The perimeter as claimed would entail the entire inside wall and not merely the area of the opening of the basin at the rim.  As detailed above in the body of this action at least the bottom portion of the perimeter (inside wall) remains unobstructed thereby meeting the actual claim language.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/5/2021